DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 12, 13, 15, 16, 17, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, 13, 15, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore; John Cleaon et al. (US 20150232792 A1.)
Moore teaches compositions useful for the removal of organic substances from substrates for example electronic devices.  These compositions are dilute, heated and applied to a substrate for a sufficient time to penetrate organic substances.  These compositions can be used to remove 
Starting in paragraph 22, Moore describe the constituents of the compositions.  These constituents include inhibitors, an alkali agents, and additives.  Included in the list of additives are various polymeric compounds such as polyvinyl pyrrolidinone (as per claims 12 and 13).  The proportion and ratios of these compounds are taught in paragraph 24.
Concerning the solvent of claim 1, Moore teaches the use of DI water in amounts from 95-98% of the compostion (paragraph 30; as per claims 1 and 15).
In paragraph 35, Moore describes the resist dissolution process.  And teaches “To afford protection for transition metals such as copper and aluminum, a suitable inhibitor or protection agent is chosen that comprises a silicate combined with a triazole, a citrate, and possibly a film forming agent such as polyvinyl pyrrolidone.”  (as per the requirement for a film forming polymer of claim 1).
In paragraph 36, Moore describes various alkali agents including those containing a nitrogen attached to 4 methyl groups and a hydroxide group (aka tetramethyl ammonium hydroxide; as per the basic compound defined by applicant as A in claim 1 and A1 in claims 7 and 8).
In paragraph 38, Moore describes the use of various polymer additives used in amounts ranging from 0.1-90% and 15-50% (as per the film forming polymers defined in claim 1).
Concerning the ratios required by claim 1, Moore teaches the amount of inhibitor and alkali can range from 10-99.9% of the composition.  And the ratio of the inhibitor to the alkali can range from 1 to 10.  Thus the inhibitor which can be a film forming polymer and the alkali (defined by applicant as component A) can have ratios meeting the limitations of claim 1.  And as the water (aka solvent) can be as much as 98% of the composition, the amount of film forming polymer (component B) would fall in the range of 1-30% of the film forming polymer and solvent.

Concerning claim 6, Moore teaches various additives in their composition including various acidic compounds such as rosin acids (paragraph 38).
Concerning the rinse step of claim 19, Moore teaches a final rinsing step in paragraph 43 using DI water.

Allowable Subject Matter
Claims 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the specific compounds A2 defined in instant claim 11.  Nor does the prior art provide motivation for including these specific acids.
Concerning claim 18, the prior art fails to teach or render obvious the specific conditions of the method of cleaning described in instant claim 18.  Specifically using the glass transition temperatures to control the film formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1767